Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	        Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.  
Claim 1 is directed to an abstract idea without significantly more.
Regarding step 1, claim 1 falls within one of the four statutory categories.  The claim recites a series of steps and, therefore, is a process. 
Regarding step 2A prong 1, claim 1 recites an abstract idea – mathematics. All steps of the process explicitly say they are calculating something.  The method steps are directed to mathematical relationships.   Claim 1 therefore recites the judicial exception of mathematical concepts.
Regarding step 2A prong 2, the claim does not recite any additional elements.  The claim does not explicitly recite that the steps are performed by a computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a [quantum or classical] computer, the recitation 
Regarding step 2B, the analysis is the same as for step 2A prong 2.  Claim 1 is therefore non-statutory.
Regarding claims 2-20, the claims recite mathematical calculations and do not recite additional limitations beyond the abstract idea. The analysis for claim 1 therefore applies equally to claims 2-20.
System claims 21-32 are rejected for similar reasons as presented above with reference to method claim 1-20.  

Claim Rejections - 35 USC § 102


3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 7-9, 12-17, 21-23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hamze et al (Applicant’s admission prior art, WO 2016/029172 A1).
As per independent claim 1, Hamze et al teach the claimed invention, e.g., see Figs. 1A & 3A. 
Claim 1.  A method for numerical quantum experimentation, comprising: 
identifying (i) a computational problem that is a candidate for a quantum computation (preprocessing checking functions are described on page 86, last paragraph, and continued on page 87, first paragraph), and (ii) one or more numerical algorithms for solving the candidate computational problem (solvers are selected as described on page 87, lines 7-13; a solver is a mathematical-based set of instructions executed via hardware circuitry that is designed to solve mathematical problems, as described on page 1, lines 9-10); 
providing input task data identifying (i) the candidate computational problem (problems are submitted using a Server API, or SAPI, as described on page 40, last paragraph, to page 41, line 24, and depicted as module 110 of Fig. 1A, and module 302 of Fig. 3A; the problems are mapped to instructions which are submitted to queue 304 of Fig. 3A for preprocessing by the job manager 306 as described throughout document, such as on page 50, line 19, to page 53, line 17; proceeds of the job manager are task instructions described on page 51, last paragraph, and depicted in module 312; the tasks are forwarded to the format conversion module 320 described on page 53, lines 18-26; the final pre-processed format is then forwarded as solver instructions described on page 53, last paragraph and depicted for modules 322a-322d of Fig. 3A), and (ii) the one or more numerical algorithms, to a numerical quantum experimentation system, wherein the numerical quantum experimentation system comprises multiple universal numerics workers, a universal numerics worker, of the multiple universal numerics workers being configured to solve the candidate computational problem using the one or more numerical algorithms (workers of the present application correspond to the solvers of modules 322a-322d in Fig. 3A; binaries are executed on various hardware resources 326a-326e and managed by module 324 of Fig. 3A);
receiving, from the numerical quantum experimentation system, data representing results of the one or more numerical algorithms to solve the candidate computational problem (the post-processing modules 314, 316, 318 are described on page 52, line 4, to page 53, line 2); and 
determining whether the received data indicates that a quantum computation applied to the candidate computational problem has a greater efficacy for arriving at a solution than a classical computation applied to the candidate computational problem (results 214 are assessed as described on page 49, last paragraph, to page 50, line 8).
As per dependent claim 2, comparison of the same problem task on more than one solvers is inferred by the paragraph on page 50, lines 3-7.
As per dependent claim 3, “type dependent task dispatcher set of instructions 312 may, for example, select an appropriate one or more solvers for each submitted problem, the solvers selected from a plurality of available solvers...may include selection of specific solver methods as well as selection of specific types of hardware resources (e.g., quantum processor 130, microprocessor 140...)” as described in the last paragraph of page 51. 
As per dependent claims 7-8, post-processing for improving the selection of solver/tasks and hardware resources based on processing feedback is shown for module 318 of Fig. 3A, and described in the last paragraph of page 52.
As per dependent claim 9, optimization heuristics are characterized by a trade-off between computation time and solution quality for quantum compared with classical processing as described for the performance metrics of page 10, line 24 to page 11 line 
As per dependent claims 12-17, data results 214 are assessed for various performance metrics including efficiency and time as described on page 10, line 24 to page 11 line 15, and page 49, last paragraph, to page 50, line 8.

Due to the similarity of claims 21-23 and 30 to claims 1-3 and 9, respectively, they are rejected under a similar rationale.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
6.	Claims 4-6, 01-11, 18-20, 24-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hamze et al (Applicant’s admission prior art, WO 2016/029172 A1) in view of Martin et al (Applicant’s admission prior art, Pub. No. US 2006/0107266 A1).
	Hamze et al have been discussed in paragraph No. 4 above.	
	As per dependent claims 4, 18-20, 24 & 27-29, the numerics interface of the present application correspond to the Web Server API module 110 of Hamze et al; 
As per dependent claim 5 & 25, machine learning training algorithms for the solver binaries of Hamze et al would be known to one skilled in the art.
As per dependent claims 6 & 26, server interface module 110 includes one or more processors as described on page 40, last paragraph of Hamze et al; cached instructions and data are known features for associated processing.
As per dependent claims 10-11, 31-32, various numerical algorithms and corresponding parameter sets would be known to one skilled in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin et al’s features in Hamze et al, thereby making the claimed invention, because the proposed device is a method/system for computer numerical quantum experimentation for determining whether quantum computation is used to more efficiently solve problem than classical computation as claimed.

Conclusion

7.	In the IDS filed 6/18/20, the document “AU Office Action in Australia …” should be Canada.

Cited reference is art of interest.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182